DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 9/29/2020 has been fully considered. Claims 4, 9 and 17 are cancelled and claims 1-3, 5-8, 10-16 and 18-20 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The term “acryloyolmorpholine” is misspelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 13 recite the limitation “the monofunctional (meth)acrylate monomer B” in lines 2-3 of claim 3 and lines 2-3 of claim 13. There is insufficient antecedent basis for this limitation in the claim.
Also, this limitation is indefinite in that it is clear if this refers to the dioxane (meth)acrylate or another (meth)acrylate monomer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al (US 2013/0010039) in view of Suzuki (US 2016/0068695) in further view of Yatake (US 2004/0135863).

rding claims 1-3, Kida discloses a photocurable ink composition comprising a vinyl ether group-containing (meth)acrylate represented by the formula CH2=CR1—COOR2—O—CH=CH—R3 wherein R1 is a hydrogen atom or a methyl group, R2 is a divalent organic residue having 2 to 20 carbon atoms and R3 is a hydrogen atom or a monovalent organic residue having 1 to 11 carbon atoms (paragraph [0048]), a monofunctional monomer comprising 2-hydroxyethyl acrylate (paragraphs [0144] and [0145]), phenoxyethyl (meth)acrylate (paragraph [0064]), a photopolymerization initiator (paragraph [0075]), a monofunctional monomer comprising acryloylmorpholine (paragraph [0265]), wherein the content of the vinyl ether group-containing (meth)acrylate monomer is 10 to 30% by mass (paragraph [0060]), wherein the content of the monofunctional monomer is 25 to 55% by mass relative to the total mass of the ink composition (paragraph [0149]) and wherein the content of the phenoxyethyl (meth)acrylate is 10 to 50% by mass (paragraph [0064]).
The phenoxyethyl (meth)acrylate reads on the claimed monofunctional (meth)acrylate monomer C. The acryloylmorpholine reads on the claimed N-vinyl compound.
	
Kida does not appear to explicitly disclose the photocurable ink composition comprising dioxane (meth)acrylate as claimed in claim 1 and acryloylmorpholine in an amount that ranges between 0.1 mass% to 5 mass% based on the total mass of the radiation curable ink jet ink composition as claimed in claim 1.


Cyclic trimethylolpropane formal acrylate reads on the claimed dioxane (meth)acrylate as it is the same as applicant’s preferred monomer for the dioxane (meth)acrylate. The amount of monofunctional monomer in Kida combined with the cyclic trimethylolpropane formal acrylate in Suzuki reads on the claimed content of dioxane (meth)acrylate.

	Yatake discloses an ink jet ink (Abstract) comprising an aqueous emulsion of polymer fines added in an amount of at least 0.1 wt% and no more than 10 wt% (paragraph [0027]) and the aqueous emulsion of polymer fines comprising acryloylmorpholine (paragraph [0027]).
	The amount of aqueous emulsion of polymer fines comprising acryloylmorpholine overlaps the claimed range for the amount of N-vinyl compound.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have increasing scuffing resistance and preventing an increase of viscosity for the ink (paragraph [0027] of Yatake). It has been held that In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Kida, Suzuki and Yatake are analogous art because they are from the same field of photocurable ink compositions. Kida is drawn to a photocurable ink composition (see Abstract of Kida). Suzuki is drawn to an ink composition comprising a polymerizable composition that is irradiated with actinic radiation (paragraphs [0029] and [0030]). Yatake is drawn to an ink jet ink (see Abstract of Yatake).

Given the equivalence and interchangeability of 2-hydroxyethyl acrylate and cyclic trimethylolpropane formal acrylate in paragraph [0028] of Suzuki, it would have been obvious to one of ordinary skill in the art having the teachings of Kida and Suzuki before him or her, to modify the photocurable ink composition of Kida to substitute the 2-hydroxyethyl acrylate of Kida with the cyclic trimethylolpropane formal acrylate of Suzuki because having the required monomer of cyclic trimethylolpropane formal acrylate provides excellent curability (paragraph [0088] of Suzuki).

It would have been obvious to one of ordinary skill in the art having the teachings of Kida and Yatake before him or her, to modify the photocurable ink composition of Kida to include the acryloylmorpholine of Yatake in the photocurable ink composition of Kida because having the required amount of aqueous emulsion of polymer fines such 

Regarding claim 5, Kida discloses the photocurable ink composition comprising a colorant of a pigment (paragraph [0088]), wherein the pigment is an inorganic pigment (paragraph [0089]) and wherein the inorganic pigment includes titanium oxide (paragraph [0090]).
Titanium oxide reads on the claimed color pigment including a white pigment.

Regarding claim 6, Kida discloses the photocurable ink composition comprising a colorant of a pigment (paragraph [0088]) and wherein the colorant is 1 to 20% by mass relative to the total mass of the photocurable ink composition (paragraph [0101]).

Regarding claim 10, Kida discloses the photocurable ink composition comprising the photopolymerization initiator including an acylphosphine oxide compound (paragraph [0082]) and wherein the content of the acylphosphine oxide compound is 7 to 15% by mass (paragraph [0082])
The content of acylphosphine oxide compound in Kida overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have excellent curability and excellent solubility of the photopolymerization initiator (paragraph [0082] of Kida). It has been held that “[i]n In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 11, Kida discloses the photocurable ink composition comprising the acylphosphine oxide compound comprising monoacylphosphine oxide compounds and bisacylphosphine oxide compounds (paragraph [0085]).

	Regarding claim 12, Kida discloses the photocurable ink composition comprising the photopolymerization initiator comprising a thioxanthone compound (paragraph [0087]) and wherein the content of the thioxanthone compound is 1 to 5% by mass (paragraph [0087]).
The content of thioxanthone compound in Kida overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved curability of an ink due to the thioxanthone compound being used in combination with an acylphosphine oxide compound (paragraph [0077] of Kida). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 13, Kida discloses the photocurable ink composition comprising the content of the monofunctional monomer is 25 to 55% by mass relative to the total mass of the ink composition (paragraph [0149]) and the content of the phenoxyethyl (meth)acrylate is 10 to 50% by mass (paragraph [0064]).
The phenoxyethyl (meth)acrylate reads on the claimed monofunctional (meth)acrylate monomer C.
Kida does not appear to explicitly disclose the photocurable ink composition comprising dioxane (meth)acrylate.
Suzuki discloses an ink composition comprising a polymerizable composition that is irradiated with actinic radiation (paragraphs [0029] and [0030]), wherein the polymerizable composition comprise a monofunctional polymerizable compound (paragraph [0085]), wherein the monofunctional polymerizable compound comprises 2-hydroxyethyl acrylate and cyclic trimethylolpropane formal acrylate (paragraph [0087]) and wherein cyclic trimethylolpropane formal acrylate is preferred from the viewpoint of exhibiting excellent curability (paragraph [0088])
Cyclic trimethylolpropane formal acrylate reads on the claimed dioxane (meth)acrylate as it is the same as applicant’s preferred monomer for the dioxane (meth)acrylate.
	The ratio of monofunctional (meth)acrylate to monofunctional (meth)acrylate C is 0.5 (25%/50%) to 5.5 (55%/10%) and overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 14-16 and 18-19, Kida discloses an ink jet recording method comprising an ejection step of ejecting the photocurable ink composition on a recording medium (paragraph [0118]) and a curing step of curing the photocurable ink composition by ultraviolet irradiation ejected in the ejection step (paragraph [0118]) and wherein the photocurable ink composition is the photocurable ink composition of Kida in view of Suzuki in further view of Wilson as stated above.
	The ejection step reads on the claimed discharging of the radiation curable ink jet ink composition. The curing step reads on the claimed irradiating of the radiation curable ink jet ink composition.

	Regarding claim 20, Kida discloses the ink jet recording method comprising the curing performed with an irradiation energy of 300 mJ/cm3 or less (paragraph [0195]) and wherein the photocurable ink composition is the photocurable ink composition of Kida in view of Suzuki in further view of Wilson as stated above.	

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al (US 2013/0010039) in view of Suzuki (US 2016/0068695) in further view of Yatake (US 2004/0135863) in further view of Kagose et al (US 2012/0007912).

Kida, Suzuki and Yatake are relied upon as described above.

Regarding claims 7 and 8, Kida, Suzuki and Yatake do not appear to explicitly disclose the photocurable ink composition comprising the content of the color material being 0.5% mass or less and the photocurable ink composition being a clear ink composition.

However, Kagose discloses the radiation curable ink composition in an embodiment functioning as a clear ink (paragraph [0112]) and in another embodiment containing 0.1% to 25% by mass of pigment (paragraph [0121]).
The amount of pigment in Kagose overlaps the claimed content of color material.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have images of high glossiness and high color density while reducing bleeding in the images (paragraph [0012] of Kagose). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Kida, Suzuki, Yatake and Kagose are analogous art because they are from the same field of photocurable ink compositions. Kida is drawn to a photocurable ink composition (see Abstract of Kida). Suzuki is drawn to an ink composition comprising a polymerizable composition that is irradiated with actinic radiation (paragraphs [0029] and [0030]). Yatake is drawn to an ink jet ink (see Abstract of Yatake). Kagose is drawn to an ink jet recording method for a radiation curable ink composition (see Abstract of Kagose).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a clear ink including the pigment content range of Kagose, in order to have an additional use for the ink of Kida as a clear ink.

Response to Arguments
Applicant’s arguments, see page 7, filed 9/29/2020, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Kida, Suzuki and Tsuchiya does not disclose the claimed N-vinyl compound.

The Examiner agrees and notes that the previous 103(a) rejection of Kida in view of Suzuki in further view of Tsuchiya does not disclose the claimed N-vinyl compound and therefore the previous 103(a) rejection of Kida in view of Suzuki in further view of Tsuchiya has been withdrawn.
However, a new ground of rejection is being made for independent claim 1 under 103(a) by Kida in view of Suzuki in further view of Yatake as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773